     Case 20-00154-SMT         Doc 16    Filed 04/24/20 Entered 04/24/20 14:07:54             Desc Main
                                        Document      Page 1 of 2
The order below is hereby signed.

Signed: April 24 2020




                                                      _____________________________
                                                      S. Martin Teel, Jr.
                                                      United States Bankruptcy Judge




                              IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF COLUMBIA
     In re:
                                                                    Case No. 20-00154-SMT
                    Walter Leroy Peacock
                           Debtor.
                                                                    Chapter 11

                                    CONSENT ORDER CONDITIONING
                                  RIGHTS OF DEBTOR(S) IN POSSESSION

            By agreement between Walter Leroy Peacock, debtor(s), and the United States Trustee, by
     counsel, it is hereby ORDERED that, pending further order of the Court, debtor(s) shall remain in
     possession and conduct business subject to the following conditions:

     1.     Unless contained otherwise herein, the debtor shall comply with the Chapter 11 Guidelines of the
     United States Trustee, a copy of which the United States Trustee has served on the debtor.

     2.    The debtor shall provide to the United States Trustee such other information regarding the
     conduct of debtor’s affairs as may from time to time be requested.

     3.      A copy of the Order shall be served upon the debtor, attorney for the debtor(s), attorney for the
     debtor, and the United States Trustee.

             Subject to the forgoing limitations and conditions, the debtor shall conduct all financial
     affairs pursuant to applicable provisions of Title 11 United States Code.

              We consent to the entry of this Consent Order Conditioning Rights of Debtor In Possession.
Case 20-00154-SMT        Doc 16    Filed 04/24/20 Entered 04/24/20 14:07:54          Desc Main
                                  Document      Page 2 of 2



ENDORSEMENTS

Agreed:                                                   Seen and agreed:

JOHN P. FITZGERALD, III,                                  Walter Leroy Peacock
Acting United States Trustee



BY:    /s/ Joseph A. Guzinski                       BY: /s/Brett Weiss (with permission)
       Joseph A. Guzinski                                Brett Weiss, Esq.
       Office of the United States Trustee               The Weiss Law Group, LLC
       1725 Duke St, Suite 650                           6404 Ivy Lane
       Alexandria, VA 22314                              Suite 650
       Ph: (703) 557-7274                                Greenbelt, MD 20770
       Fax: (703) 557-7279
       Email: Joseph.a.guzinski@usdoj.gov




Copies to:

Brett Weiss, Esq.
The Weiss Law Group, LLC
6404 Ivy Lane
Suite 650
Greenbelt, MD 20770

Walter Leroy Peacock
2920 Pennsylvania Ave, SE
Washington, DC 20020

Office of the United States Trustee
1725 Duke Street
Suite 650
Alexandria, VA 22314




                                      Page 2 of 2
